ON MOTION FOR REHEARING AND MOTION TO RECALL THE MANDATE

PER CURIAM.
Appellees have filed a motion for rehearing and also a motion to treat their rehearing motion as timely and to recall the mandate. We grant the relief requested, recall the mandate issued June 18, 1999, *612vacate our June 2, 1999 opinion, and direct the appellees to file an answer brief within twenty days from the date of this opinion. Appellant may file a reply brief within twenty days after the filing of the answer brief.
GUNTHER, KLEIN and TAYLOR, JJ., concur.